PACIFIC OFFICE PROPERTIES TRUST, INC. SUPPLEMENT NO.2 DATED MAY 25, 2010 TO THE PROSPECTUS DATED JANUARY 12, 2010 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Pacific Office Properties Trust, Inc., dated January 12, 2010 (the “Prospectus”) and Supplement No. 1, dated April 6, 2010.Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A.to provide information regarding dividends recently declared; B.to provide information regarding appointment of a new executive officer; C.to describe an amendment to certain indemnification obligations of our Operating Partnership; D.to provide information regarding the results of our Annual Meeting of Stockholders held on May 11, 2010; E.to describe an amendment to the revolving line of credit of our Operating Partnership; and F.to include our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010. A.Dividends Declared Our board of directors has declared daily dividends on the Senior Common Stock for the months of April 2010 through July 2010.The dividends for each month have been or will be calculated based on holders of record of Senior Common Stock each day during such months, in an aggregate amount equal to $0.06041667 per share per month (pro-rated from the date of issuance).Dividends declared for the months of April 2010, May 2010, June 2010 and July 2010 will be paid on May 17, 2010, June 15, 2010, July 15, 2010 and August 16, 2010, respectively.These dividends will be paid in cash or reinvested in shares of Senior Common Stock available under our dividend reinvestment plan. B.Appointment of New Executive Officer On April 29, 2010, Michael Burer, 34, was appointed as our Executive Vice President of Operations, overseeing all property-level operations, including capital investment and leasing, across our portfolio. Prior to his appointment as our Executive Vice President of Operations, Mr. Burer has served as Vice President of our Advisor since December 2008, and as Senior Vice President of Finance for The Shidler Group since March 2006.In that capacity, Mr. Burer managed the day-to-day operations of the accounting department and played an integral role in the acquisition, financing and disposition process.From March 2003 to March 2006, Mr. Burer served as controller of The Shidler Group.Prior to joining The Shidler Group in 2002, Mr. Burer was employed by Chesnut Properties, a real estate investment company located in San Diego. Mr. Burer received his undergraduate degree in Accounting from Boston College’s Carroll School of Management, his MBA from the University of San Diego School of Business, and his Juris Doctor degree from the University of San Diego School of Law. He is a licensed California attorney and a licensed real estate broker in California and Arizona. C.Amendment to Indemnity Agreement On May 17, 2010, the Operating Partnership entered into an amendment to its indemnity agreement dated as of March 19, 2008 with James C. Reynolds.Pursuant to the original agreement, the Operating Partnership agreed to indemnify Mr. Reynolds with respect to all of his obligations under certain guaranties provided by Mr. Reynolds to lenders of indebtedness encumbering properties contributed to the Operating Partnership on March 19, 2008 in connection with our formation transactions.Pursuant to the amendment, the Operating Partnership agreed to indemnify Mr. Reynolds with respect to certain additional guaranties provided by him with respect to certain additional properties acquired after the date of the original indemnity agreement.Mr. Reynolds is the beneficial owner of approximately 12% of our outstanding Listed Common Stock, and is a director and stockholder of our Advisor. D.Results of Annual Meeting of Stockholders On May11, 2010, we held our Annual Meeting of Stockholders. At the meeting, three ClassII directors were elected to serve until the 2013 Annual Meeting of Stockholders and until their respective successors are duly elected and qualified. Tabulated with the name of each of the nominees elected is the number of votes cast for each nominee, the number of votes withheld for each nominee and the number of broker non-votes with respect to each nominee. Nominee Votes For Votes Withheld Broker Non-Votes Clay W. Hamlin Paul M. Higbee James R. Ingebritsen In addition, the appointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending December31, 2010 was ratified at the meeting with 48,637,980votes in favor, 35,710votes against, 4,400abstentions and no broker non-votes. Jay H. Shidler and Michael W. Brennan continue to serve as ClassIII directors until their present terms expire in 2011 and their successors are duly elected and qualified.Robert L. Denton and Thomas R. Hislop continue to serve as ClassI directors until their present terms expire in 2012 and their successors are duly elected and qualified. E.Amendment to Revolving Line of Credit On May 25, 2010, the Operating Partnership entered into an amendment to the FHB Credit Facility to increase the maximum principal amount available for borrowing thereunder from $15 million to $25 million and to extend the maturity date from September 2, 2011 to December 31, 2013.No other terms of the FHB Credit Facility were amended. In connection with the increase to the maximum commitment under the FHB Credit Facility, as amended, Shidler LP increased the principal amount of its certificate of deposit pledged as security for the FHB Credit Facility from $15 million to $25 million.As a condition to increasing the pledge, on May 25, 2010, the Operating Partnership and Shidler LP amended the indemnification agreement pursuant to which the Operating Partnership agreed to indemnify Shidler LP from any losses, damages, costs and expenses incurred by Shidler LP in connection with the increased pledge.To the extent that all or any portion of the certificate of deposit is withdrawn by FHB and applied to the payment of principal, interest and/or charges under the FHB Credit Facility, the Operating Partnership has agreed to pay to Shidler LP interest on the withdrawn amount at a rate of 7.00% per annum from the date of the withdrawal until the date of repayment in full by the Operating Partnership to Shidler LP.In addition, pursuant to the indemnification agreement, as amended, the Operating Partnership has agreed to pay to Shidler LP an annual fee of 2.00% of the entire $25 million principal amount of the certificate of deposit. F.Quarterly Report on Form 10-Q for the Quarter Ended March 31, 2010 On May 7, 2010, we filed our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 with the Securities and Exchange Commission.The report (without exhibits) is attached to this Supplement. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-9900 PACIFIC OFFICE PROPERTIES TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 86-0602478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 233 Wilshire Boulevard, Suite 310 Santa Monica, CA90401 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (310) 395-2083 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 3, 2010 there were issued and outstanding 3,850,420 shares of common stock listed on the NYSE Amex, par value $0.0001 per share; 100 shares of Class B Common Stock, par value $0.0001 per share; and 5,200 shares of Senior Common Stock, par value $0.0001 per share. PACIFIC OFFICE PROPERTIES TRUST, INC. TABLE OF CONTENTS FORM 10-Q Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. (Removed and Reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 40 Certification of the Chief Executive Officer Certification of the Chief Financial Officer Certification of the Chief Executive Officer and Chief Financial Officer i PART I – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited). Pacific Office Properties Trust, Inc. Condensed Consolidated Balance Sheets (in thousands, except share data) (unaudited) March 31, 2010 December 31, 2009 ASSETS Investments in real estate, net $ $ Cash and cash equivalents Restricted cash Rents and other receivables, net Intangible assets, net Other assets, net Goodwill Investment in unconsolidated joint ventures Total assets $ $ LIABILITIES AND EQUITY Mortgage and other loans, net $ $ Unsecured notes payable to related parties Accounts payable and other liabilities Acquired below market leases, net Total liabilities Commitments and contingencies Equity: Preferred stock, $0.0001 par value, 100,000,000 shares authorized, one share of Proportionate Voting Preferred Stock issued and outstanding at March 31, 2010 and December 31, 2009 - - Senior Common Stock, $0.0001 par value, 40,000,000 shares authorized, 0 shares issued and outstanding at March 31, 2010; 0 shares authorized, issued and outstanding at December 31, 2009 - - Common Stock, $0.0001 par value, 599,999,900 shares authorized, 3,850,420 shares issued and outstanding at March 31, 2010; 239,999,900 shares authorized, 3,850,420 shares issued and outstanding at December 31, 2009 Class B Common Stock, $0.0001 par value, 100 shares authorized, issued and outstanding at March 31, 2010 and December 31, 2009 - - Additional paid-in capital 50 - Cumulative deficit ) ) Total stockholders' equity ) ) Non-controlling interests Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 Pacific Office Properties Trust, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share data) (unaudited) For the quarter ended March 31, Revenue: Rental $ $ Tenant reimbursements Parking Other 95 85 Total revenue Expenses: Rental property operating General and administrative Depreciation and amortization Interest Total expenses Loss before equity in net earnings of unconsolidated joint ventures and non-operating income ) ) Equity in net earnings of unconsolidated joint ventures 11 54 Non-operating income - 3 Net loss ) ) Net loss attributable to non-controlling interests Net loss attributable to common stockholders $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to condensed consolidated financial statements. 2 Pacific Office Properties Trust, Inc. Condensed Consolidated Statements of Cash Flows (in thousands and unaudited) For the quarter ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Interest amortization Other share based compensation 50 40 Below market lease amortization, net ) ) Equity in net earnings of unconsolidated joint ventures ) ) Net operating distributions received from unconsolidated joint ventures 60 60 Bad debt expense 91 Changes in operating assets and liabilities: Restricted cash used for operating activities Rents and other receivables Other assets ) ) Accounts payable and other liabilities Net cash provided by operating activities Investing activities Acquisition and improvement of real estate ) ) Capital distributions from equity investees Payment of leasing commissions ) ) Increase in restricted cash used for capital expenditures ) ) Net cash used in investing activities ) ) Financing activities Repayment of mortgage notes payable ) ) Borrowings from revolving credit facility - Deferred financing costs - (8 ) Offering costs ) ) Security deposits ) ) Dividends ) ) Distributions to non-controlling interests ) ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Balance at beginning of period Balance at end of period $ $ Supplemental cash flow information Interest paid $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities Accrued capital expenditures $ $ See accompanying notes to condensed consolidated financial statements. 3 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. Organization and Ownership Pacific Office Properties The terms “Pacific Office Properties,” “us,” “we,” and “our” as used in this Quarterly Report on Form10-Q refer to Pacific Office Properties Trust, Inc. (the “Company”) and its subsidiaries and joint ventures. Through our controlling interest in Pacific Office Properties, L.P. (the “UPREIT” or the “Operating Partnership”), of which we are the sole general partner, and the subsidiaries of the Operating Partnership, we own and operate office properties in selected submarkets of long term growth markets in Honolulu and the western United States, including southern California and the greater Phoenix metropolitan area. We operate as a real estate investment trust (“REIT”) for federal income tax purposes. We are externally advised by Pacific Office Management, Inc., a Delaware corporation (the “Advisor”), an entity owned and controlled by Jay H. Shidler, our Chairman of the Board, and certain related parties of The Shidler Group, which is a business name utilized by a number of affiliates controlled by Jay H. Shidler. The Advisor is responsible for our day-to-day operation and management.See Note 12 for a detailed discussion of the Advisor’s role. Through our Operating Partnership, as of March 31, 2010, we owned whole interests in eight fee simple and leasehold office properties and we owned ownership interests in seven joint ventures (including management ownership interests in six of those seven) holding 16 office properties, comprising approximately 4.7million square feet of leasable area in Honolulu, southern California and the greater Phoenix metropolitan areas (the “Property Portfolio”).Our property statistics as of March 31, 2010, were as follows: Property Number of Portfolio Properties Buildings Sq. Ft. Wholly-owned properties 8 11 Unconsolidated joint ventures properties 16 34 Total 24 45 Transactions On March 19, 2008 (the “Effective Date”), Arizona Land Income Corporation, an Arizona corporation (“AZL”), and POP Venture, LLC, a Delaware limited liability company (“Venture”), consummated the transactions (the “Transactions”) contemplated by a Master Formation and Contribution Agreement, dated as of October 3, 2006, as amended (the “Master Agreement”). As part of the Transactions, AZL merged with and into the Company, its wholly owned subsidiary, with the Company being the surviving corporation. Substantially all of the assets and liabilities of AZL and substantially all of the commercial real estate assets and liabilities of Venture, which included eight office properties and a 7.5% joint venture interest in one office property (the “Contributed Properties”), were contributed to a newly formed Delaware limited partnership, the Operating Partnership, in which the Company became the sole general partner and Venture became a limited partner with corresponding 18.2% and 81.8% common ownership interests, respectively. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements and related disclosures included herein have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted in accordance with such rules and regulations. In the opinion of management, the condensed consolidated financial statements include all adjustments, consisting of only normal recurring adjustments, necessary to present fairly the financial information in accordance with GAAP. 4 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The financial statements of the Company for all periods presented herein have not been audited by an independent registered public accounting firm. Further, the interim results of operations for the aforementioned periods are not necessarily indicative of the results of operations that might be expected for a given fiscal year. The accompanying condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Certain amounts in the condensed consolidated financial statements for prior periods have been reclassified to conform to the current period presentation with no corresponding net effect on the previously reported consolidated results of operations, financial position of the Company.Our consolidated statement of cash flows has been adjusted to separate restricted cash amounts related to operating activities (i.e. tax and insurance reserves) from restricted cash amounts related to investing activities (i.e. capital expenditures). Principles of Consolidation The accompanying condensed consolidated financial statements include the account balances and transactions of consolidated subsidiaries, which are wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Investment in Unconsolidated Joint Ventures Our investments in joint ventures are accounted for under the equity method of accounting because we exercise significant influence over, but do not control, our joint ventures. Our joint venture partners have substantive participating rights, including approval of and participation in setting operating budgets. Accordingly, we have determined that the equity method of accounting is appropriate for our investments in joint ventures. Investments in unconsolidated joint ventures are initially recorded at cost and are subsequently adjusted for our proportionate equity in the net income or net loss of the joint ventures, contributions made to, or distributions received from, the joint ventures and other adjustments. We record distributions of operating profit from our investments as part of cash flows from operating activities and distributions related to a capital transaction, such as a refinancing transaction or sale, as investing activities in the condensed consolidated statements of cash flows. A description of our impairment policy is set forth in this Note 2. The difference between the initial cost of the investment in our joint ventures included in our condensed consolidated balance sheet and the underlying equity in net assets of the respective joint ventures (“JV Basis Differential”) is amortized as an adjustment to equity in net income or net loss of the joint ventures in our condensed consolidated statement of operations over the estimated useful lives of the underlying assets of the respective joint ventures. Income Taxes We have elected to be taxed as a REIT under the Internal Revenue Code of 1986, as amended (the “Code”). To qualify as a REIT, we must meet a number of organizational and operational requirements, including a requirement that we currently distribute at least 90% of our REIT taxable income to our stockholders. Also, at least 95% of gross income in any year must be derived from qualifying sources. We intend to adhere to these requirements and maintain our REIT status. As a REIT, we generally will not be subject to corporate level federal income tax on taxable income that we distribute currently to our stockholders. However, we may be subject to certain state and local taxes on our income and property, and to federal income and excise taxes on our undistributed taxable income, if any. Management believes that it has distributed and will continue to distribute a sufficient majority of its taxable income in the form of dividends and distributions to its stockholders and unit holders. Accordingly, no provision for income taxes has been recognized by the Company. 5 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Pursuant to the Code, we may elect to treat certain of our newly created corporate subsidiaries as taxable REIT subsidiaries (“TRS”).In general, a TRS may perform non-customary services for our tenants, hold assets that we cannot hold directly and generally engage in any real estate or non-real estate related business.A TRS is subject to corporate federal income tax.As of March 31, 2010, none of our subsidiaries were considered a TRS. Earnings per Share We present both basic and diluted earnings per share (“EPS”).Basic EPS is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net income available to common stockholders for the period by the number of common shares that would have been earned and outstanding, assuming the issuance of common shares for all potentially dilutive common shares outstanding during such period. Real Estate Properties Acquisitions We account for acquisitions utilizing the acquisition method and, accordingly, the results of operations of acquired properties are included in our results of operations from the respective dates of acquisition. Investments in real estate properties are stated at cost, less accumulated depreciation and amortization. A portion of certain assets comprising the Contributed Properties are stated at their historical net cost basis in an amount attributable to the ownership interests in the Contributed Properties owned by Jay H. Shidler. Additions to land, buildings and improvements, furniture, fixtures and equipment and construction in progress are recorded at cost.Beginning January 1, 2009, transaction costs related to acquisitions are expensed, rather than included with the consideration paid. Costs associated with developing space for its intended use are capitalized and amortized over their estimated useful lives, commencing at the earlier of the lease execution date or the lease commencement date. Estimates of future cash flows and other valuation techniques are used to allocate the acquisition cost of acquired properties among land, buildings and improvements, and identifiable intangible assets and liabilities such as amounts related to in-place at-market leases, acquired above- and below-market leases, and acquired above- and below-market ground leases. The fair values of real estate assets acquired are determined on an “as-if-vacant” basis. The “as-if-vacant” fair value is allocated to land, and where applicable, buildings, tenant improvements and equipment based on comparable sales and other relevant information obtained in connection with the acquisition of the property. Fair value is assigned to above-market and below-market leases based on the difference between (a) the contractual amounts to be paid by the tenant based on the existing lease and (b) management’s estimate of current market lease rates for the corresponding in-place leases, over the remaining terms of the in-place leases. Capitalized above and below-market lease amounts are reflected in “Acquired below market leases, net” in the condensed consolidated balance sheets. Capitalized above-market lease amounts are amortized as a decrease to rental revenue over the remaining terms of the respective leases. Capitalized below-market lease amounts are amortized as an increase in rental revenue over the remaining terms of the respective leases. If a tenant vacates its space prior to the contractual termination of the lease and no rental payments are being made on the lease, any unamortized balance, net of the security deposit, of the related intangible is written off. 6 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The aggregate value of other acquired intangible assets consists of acquired in-place leases. The fair value allocated to acquired in-place leases consists of a variety of components including, but not necessarily limited to: (a) the value associated with avoiding the cost of originating the acquired in-place lease (i.e. the market cost to execute a lease, including leasing commissions and legal fees, if any); (b) the value associated with lost revenue related to tenant reimbursable operating costs estimated to be incurred during the assumed lease-up period (i.e. real estate taxes, insurance and other operating expenses); (c) the value associated with lost rental revenue from existing leases during the assumed lease-up period; and (d) the value associated with any other inducements to secure a tenant lease. The value assigned to acquired in-place leases is amortized over the remaining lives of the related leases. We recordthe excess of the cost of an acquired entity over the net of the amounts assigned to assets acquired (including identified intangible assets) and liabilities assumed as goodwill. Goodwill is not amortized but is tested for impairment at a level of reporting referred to as a reporting unit on an annual basis, during the fourth quarter of each calendar year, or more frequently, if events or changes in circumstances indicate that the asset might be impaired. An impairment loss for an asset group is allocated to the long-lived assets of the group on a pro-rata basis using the relative carrying amounts of those assets, except that the loss allocated to an individual long-lived asset shall not reduce the carrying amount of that asset below its fair value. A description of our testing policy is set forth in this Note 2. In connection with the Transactions, we received a representation from our predecessor, AZL, that it qualified as a REIT under the provisions of the Code. However, during 2009 we became aware that, prior to the consummation of the Transactions, AZL historically invested excess cash from time to time in money market funds that, in turn, were invested exclusively or primarily in short-term federal government securities.Additionally, during 2009 we became aware that AZL made two investments in local government obligations.Our predecessor, AZL, with no objection from outside advisors, treated these investments as qualifying assets for purposes of the 75% gross asset test.However, if these investments were not qualifying assets for purposes of the 75% gross asset test, then AZL may not have satisfied the REIT gross asset tests for certain quarters, in part, because they may have exceeded 5% of the gross value of AZL’s assets.If these investments resulted in AZL’s noncompliance with the REIT gross asset tests, however, we and our predecessor, AZL, would retain qualification as a REIT pursuant to certain mitigation provisions of the Code, which provide that so long as any noncompliance was due to reasonable cause and not due to willful neglect, and certain other requirements are met, qualification as a REIT may be retained but a penalty tax would be owed.Any potential noncompliance with the gross asset tests would be due to reasonable cause and not due to willful neglect so long as ordinary business care and prudence were exercised in attempting to satisfy such tests.Based on our review of the circumstances surrounding the investments, we believe that any noncompliance was due to reasonable cause and not due to willful neglect.Additionally, we believe that we have complied with the other requirements of the mitigation provisions of the Code with respect to such potential noncompliance with the gross asset tests (and have paid the appropriate penalty tax), and, therefore, our qualification, and that of our predecessor, AZL, as a REIT should not be affected.The Internal Revenue Service is not bound by our determination, however, and no assurance can be provided that the Internal Revenue Service will not assert that AZL failed to comply with the REIT gross asset tests as a result of the money market fund investments and the local government securities investments and that such failures were not due to reasonable cause.If the Internal Revenue Service were to successfully challenge this position, then it could determine that we and AZL failed to qualify as a REIT in one or more of our taxable years.As a result, we recorded an adjustment to and finalized the purchase price allocation we previously recorded upon consummation of the Transactions. This adjustment resulted in an increase to goodwill by approximately $0.5 million in our consolidated balance sheet at December 31, 2009. Mortgage and Other Loans Mortgage and other loans assumed upon acquisition of related real estate properties are stated at estimated fair value upon their respective dates of assumption, net of unamortized discounts or premiums to their outstanding contractual balances. Amortization of discount and the accretion of premiums on mortgage and other loans assumed upon acquisition of related real estate properties are recognized from the date of assumption through their contractual maturity date using the straight-line method, which approximates the effective interest method. 7 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Depreciation and Amortization Depreciation and amortization are computed using the straight-line method for financial reporting purposes. Buildings and improvements are depreciated over their estimated useful lives which range from 18 to 42 years. Tenant improvement costs recorded as capital assets are depreciated over the shorter of (i) the tenant’s remaining lease term or (ii) the life of the improvement. Furniture, fixtures and equipment are depreciated over three to seven years.Properties that are acquired that are subject to ground leases are depreciated over the remaining life of the related leases as of the date of assumption of the lease. Revenue Recognition All of our tenant leases are classified as operating leases. For all leases with scheduled rent increases or other adjustments, minimum rental income is recognized on a straight-line basis over the terms of the related leases. Straight-line rent receivable represents rental revenue recognized on a straight-line basis in excess of billed rents and this amount is included in “Rents and other receivables, net” on the accompanying condensed consolidated balance sheets. Reimbursements from tenants for real estate taxes, excise taxes and other recoverable operating expenses are recognized as revenues in the period the applicable costs are incurred. We have leased space to certain tenants under non-cancelable operating leases, which provide for percentage rents based upon tenant revenues. Percentage rental income is recorded in rental revenues in the condensed consolidated statements of operations. Rental revenue from parking operations and month-to-month leases or leases with no scheduled rent increases or other adjustments is recognized on a monthly basis when earned. Lease termination fees, net of the write-off of associated intangible assets and liabilities and straight-line rent balances which are included in other revenues of the accompanying condensed consolidated statements of operations, are recognized when the related leases are canceled and we have no continuing obligation to provide services to such former tenants. Other revenue on the accompanying consolidated statements of operations generally includes income incidental to our operations and is recognized when earned. Cash and Cash Equivalents We consider all short-term cash investments with maturities of three months or less when purchased to be cash equivalents. Restricted cash is excluded from cash and cash equivalents for the purpose of preparing our condensed consolidated statements of cash flows. We maintain cash balances in various financial institutions. At times, the amounts of cash held in financial institutions may exceed the maximum amount insured by the Federal Deposit Insurance Corporation. We do not believe that we are exposed to any significant credit risk on our cash and cash equivalents. Restricted Cash Restricted cash includes escrow accounts for real property taxes, insurance, capital expenditures and tenant improvements, debt service and leasing costs held by lenders. Impairment We assess the potential for impairment of our long-lived assets, including real estate properties, whenever events occur or a change in circumstances indicate that the recorded value might not be fully recoverable. We determine whether impairment in value has occurred by comparing the estimated future undiscounted cash flows expected from the use and eventual disposition of the asset to its carrying value. If the undiscounted cash flows do not exceed the carrying value, the real estate or intangible carrying value is reduced to fair value and impairment loss is recognized. Assets to be disposed of are reported at the lower of the carrying amount or fair value, less costs to sell. Based upon such periodic assessments, no indications of impairment were identified for the periods presented in the accompanying condensed consolidated statements of operations. 8 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Goodwill is reviewed for impairment on an annual basis during the fourth quarter of each calendar year, or more frequently if circumstances indicate that a possible impairment has occurred. The assessment of impairment involves a two-step process whereby an initial assessment for potential impairment is performed, followed by a measurement of the amount of impairment, if any. Impairment testing is performed using the fair value approach, which requires the use of estimates and judgment, at the “reporting unit” level. A reporting unit is the operating segment, or a business that is one level below the operating segment if discrete financial information is prepared and regularly reviewed by management at that level. The determination of a reporting unit’s fair value is based on management’s best estimate, which generally considers the market-based earning multiples of the unit’s peer companies or expected future cash flows. If the carrying value of a reporting unit exceeds its fair value, the second step of the goodwill impairment test is performed to measure the amount of impairment loss, if any.An impairment is recognized as a charge against income equal to the excess of the carrying value of goodwill over its implied value on the date of the impairment. As of March 31, 2010, nothing has come to our attention to cause us to believe that our carrying amount of goodwill is impaired.The factors that may cause an impairment in goodwill include, but may not be limited to, a sustained decline in our stock price and the occurrence, or sustained existence, of adverse economic conditions. Impairment of Investments in Unconsolidated Joint Ventures Our investment in unconsolidated joint ventures is subject to a periodic impairment review and is considered to be impaired when a decline in fair value is judged to be other-than-temporary. An investment in an unconsolidated joint venture that we identify as having an indicator of impairment is subject to further analysis to determine if the investment is other than temporarily impaired, in which case we write down the investment to its estimated fair value. We did not recognize an impairment loss on our investment in unconsolidated joint ventures during the three months ended March 31, 2010 and 2009. Repairs, Maintenance and Major Improvements The costs of ordinary repairs and maintenance are charged to operations when incurred. Major improvements that extend the life of an asset are capitalized and depreciated over the remaining useful life of the asset. Various lenders have required us to maintain reserve accounts for the funding of future repairs and capital expenditures, and the balances of these accounts are classified as restricted cash on the accompanying condensed consolidated balance sheets. Tenant Receivables Tenant receivables are recorded and carried at the amount billable per the applicable lease agreement, less any allowance for doubtful accounts. An allowance for doubtful accounts is made when collection of the full amounts is no longer considered probable. Tenant receivables are included in “Rents and other receivables, net”, in the accompanying condensed consolidated balance sheets. If a tenant fails to make contractual payments beyond any allowance, we may recognize bad debt expense in future periods equal to the amount of unpaid rent and deferred rent. We take into consideration factors to evaluate the level of reserve necessary, including historical termination, default activity and current economic conditions. At March 31, 2010, the balance of the allowance for doubtful accounts was $0.6 million, compared to $1.1 million at December 31, 2009. Preferred Units Preferred Units have fixed rights to distributions at an annual rate of 2% of their liquidation preference of $25 per Preferred Unit. Accordingly, income or loss of the Operating Partnership is allocated among the general partner interest and limited partner common interests after taking into consideration distribution rights allocable to the Preferred Units.As a result of changes to the redemption features on December 30, 2009, we recorded an increase in the recorded amount of the Preferred Units to their current fair value.See Note 11 for additional detail. 9 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Deferred Loan Fees Deferred loan fees include fees and costs incurred in conjunction with long-term financings and are amortized over the terms of the related debt using a method that approximates the interest method. Deferred loan fees are included in other assets, net in the accompanying consolidated balance sheets.Amortization of deferred loan fees is included in interest in the accompanying consolidated statements of operations. Equity Offering Costs Costs from potential equity offerings are reflected in other assets, net in the accompanying consolidated balance sheets and will be reclassified as a reduction in additional paid-in capital upon successful completion of the offering, if any. Leasing Commissions Leasing commissions are capitalized and amortized on a straight-line basis over the life of the related lease.The payment of leasing commissions is included in cash used in investing activities on the accompanying condensed consolidated statement of cash flows because we believe that paying leasing commissions for good tenants is a prudent investment in increasing the value of our income-producing assets. Use of Estimates in Financial Statements The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from those estimates. Stock-Based Compensation All share-based payments to employees, including directors, are recognized in the consolidated statement of operations based on their fair values. See Note 13 for a more detailed discussion. Segments We own and operate office properties in the western United States.We have concentrated initially on two long-term growth submarkets, Honolulu and the western United States mainland (in particular, southern California and the greater Phoenix metropolitan area).We consider each of our properties to be an operating segment.We aggregate the operating segments into two geographic segments on the basis of how the properties are managed and how our chief operating decision maker allocates resources and their similar economic characteristics.See Note 14 for additional details. Recent Accounting Pronouncements In June 2009, the FASB issued guidancewhich requires us to perform an on-going reassessment of whether our enterprise is the primary beneficiary of a variable interest entity. This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both of the following characteristics: (i) the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance, and (ii) the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity.Our adoption of the guidance on January 1, 2010 did not have an impact on our consolidated results of operations and financial position. 10 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) In January 2010, the FASB issued guidance to address implementation issues associated with the accounting for decreases in the ownership of a subsidiary.The new guidance clarified the scope of the entities covered by the guidance related to accounting for decreases in the ownership of a subsidiary and specifically excluded in-substance real estate or conveyances of oil and gas mineral rights from the scope.Additionally, the new guidance expands the disclosures required for a business combination achieved in stages and deconsolidation of a business or nonprofit activity.The new guidance is effective for interim and annual periods ending on or after December 31, 2009 and must be applied on a retrospective basis to the first period that an entity adopted the new guidance related to noncontrolling interests.Our adoption of this guidance on January 1, 2010 did not have an impact on our consolidated results of operations and financial position. 3. Investments in Real Estate, net Our investments in real estate, net, at March 31, 2010, and at December 31, 2009, are summarized as follows (in thousands): March 31, 2010 December 31, 2009 Land and land improvements $ $ Building and building improvements Tenant improvements Construction in progress Furniture, fixtures and equipment Investments in real estate Less:accumulated depreciation ) ) Investments in real estate, net $ $ 11 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 4. Intangible Assets and Acquired Above and Below Market Lease Liabilities Our identifiable intangible assets and acquired above and below market leases, net at March 31, 2010, and at December 31, 2009, are summarized as follows (in thousands): March 31, 2010 December 31, 2009 Acquired leasing commissions Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Acquired leases in place Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Acquired tenant relationship costs Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Acquired other intangibles Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Intangible assets, net $ $ Acquired below market leases Gross amount $ $ Accumulated amortization ) ) Net balance Acquired above market leases Gross amount $ $ Accumulated amortization ) ) Net balance Acquired below market leases, net $ $ 12 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 5. Investment in Unconsolidated Joint Ventures We own interests in seven joint ventures (including managing ownership interests in six of those seven), consisting of 16 office properties, including 34 office buildings, comprising approximately 2.4 million rentable square feet. Our ownership interest percentages in these joint ventures range from approximately 5.0% to 32.2%.In exchange for our managing ownership interest and related equity investment in these joint ventures, we are entitled to fees, preferential allocations of earnings and cash flows from each respective joint venture. At March 31, 2010 and December 31, 2009, the JV Basis Differential, net, was approximately $1.5 million, respectively, and is included in investments in unconsolidated joint ventures in our consolidated balance sheet. For the three months ended March 31, 2010 and 2009, the amount of JV Basis Differential amortization expense was not significant. The following tables summarize financial information for our unconsolidated joint ventures (in thousands): Three months ended March 31, 2010 Three months ended March 31, 2009 Revenues: Rental $ $ Other Total revenues Expenses: Rental operating Depreciation and amortization Interest Total expenses Net loss $ ) $ ) Equity in net earnings (loss) of unconsolidated joint venture $
